UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ x

SIMONE CLARKE,

                                                             Plaintiff,
                                                                             NOTICE OF APPEARANCE
                              -against-
                                                                             18-CV-1850 (NGG) (JO)
THE NEW YORK CITY DEPARTMENT OF
EDUCATION and CLAUDETTE CHRISTIE,

                                                          Defendants.

------------------------------------------------------------------------ x

                  PLEASE TAKE NOTICE, that I am Senior Counsel in the office of James E. Johnson,

Corporation Counsel of the City of New York, now assigned to represent defendants in the above-

captioned action. Accordingly, I respectfully request that any future correspondence, filings, ECF

notifications or other information relating to this matter be addressed to me at the address below, and

that I be placed as Lead Counsel for defendants on the Docket Sheet.

Dated:            New York, New York
                  November 5, 2020
                                                                        JAMES E. JOHNSON
                                                                        Corporation Counsel of the City of New York
                                                                        Attorney for Defendant
                                                                        100 Church Street, Room 2-208
                                                                        New York, New York 10007
                                                                        (212) 356-3514
                                                                        amitchel@law.nyc.gov



                                                               By:
                                                                        Alison S. Mitchell
                                                                        Senior Counsel



cc:      Via ECF
         GLASS & HOGROGIAN, LLP
         Jordan Harlow
         Attorneys for Plaintiff
